Citation Nr: 0729890	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-31 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for depression with 
bipolar disorder.

2.  Evaluation of migraine headaches currently evaluated as 
50 percent disabling.

3.  Entitlement to total disability rating based on 
individual unemployability.

4.  Eligibility for insurance benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from March 1995 to May 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decisions of November 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, and of February 2004 from the VA RO and 
Insurance Center in Philadelphia, Pennsylvania.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2007.  A transcript of the hearing 
has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007 subsequent to the issuance of the supplemental 
statements of the case, the appellant submitted additional 
evidence, including VA outpatient treatment records showing 
treatment for migraine headaches and mental health.  The AOJ 
has not reviewed this evidence and there is no indication in 
the record that the veteran waived initial consideration of 
evidence by the AOJ.  As the AOJ did not review this 
evidence, an SSOC must be issued.  See 38 C.F.R. §§ 19.31, 
19.37 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran a 
supplemental statement of the case with 
consideration of the evidence received 
in July 2007.

If upon completion of the above action decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



